Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (the “Amendment”) is made and entered
into as of June 22, 2020 (the “Amendment Effective Date”) by and between
Majesco, with offices located at 412 Mt. Kemble Avenue, Suite 110C, Morristown,
New Jersey, 07960, (“Company”) and Manish D. Shah (“Employee”).

W I T N E S S E T H:

WHEREAS, Employee and Cover-All Technologies Inc., entered into that certain
Amended and Restated Employment Agreement dated as of February 27, 2015, as
amended on March 12, 2019 (as so amended, the “Agreement”);

WHEREAS, the parties have agreed to modify the Agreement; and

NOW, THEREFORE, in consideration of the foregoing and the terms of this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:



  1. The recitals set forth above are incorporated herein by reference.



2.Incorporation of Agreement. Capitalized terms used herein and not otherwise
defined shall have the meaning given to such terms in the Agreement. Except as
and to the extent expressly modified by this Amendment, the Agreement, including
its Exhibits shall remain in full force and effect in all respects. In the event
that any terms of this Amendment and the Services Agreement shall be in
conflict, then the conflicting term(s) of this Amendment shall prevail.

 

3.Amendments to the Agreement.

3.1. 4.6 Company Car. As of the Amendment Effective Date, Section 4.6 is hereby
deleted and replaced with the following language:

“4.6 Car Allowance. As of the Amendment Effective Date, Employee shall be
provided a car allowance of $600 per month payable on the fifteenth (15th) day
of each month. During the Term of this Agreement, Employee shall also be
provided a lease deposit of $5,000 every thirty six (36) months from the date
hereof with the first such lease deposit being paid to Employee within thirty
(30) days of the Amendment Effective Date.

4.All other terms and conditions of the Agreement shall remain unchanged.

 

5.This Amendment conforms to requirements under Section 6.4 of the Agreement
requiring that the Agreement be amended only by an instrument executed by the
authorized representative of both parties.



 

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date.

Manish D. Shah   Majesco           /s/ Manish Shah  

/s/ Bithindra Bhattacharya

  By (Signature)   By (Signature)           Manish Shah   Bithindra Bhattacharya
  Name (Type or Print)   Name (Type or Print)           President & Chief
Product Officer  

SVP - Finance

  Title   Title  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 